DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment filed on 1/28/2021 in which claims 1-16 are pending. The applicant’s amendments have been fully considered therefore but they are moot based on the new ground of rejection therefore this case is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 20130310630 A1 in view of Van Novak et al US 20100277003 A1.
        As per claims 1 and 7 Smith et al teaches a method  for transmitting to an electrical element  power of a radio frequency type signal received by an RF receiver (see figs.1-2 and 6-7 and element 110 and para [0055] for…developing effective wireless power systems is the efficient rectification of RF to DC power), 5the receiver (device 110 corresponds to the receiver) comprising a receiver resonator (Rx resonator) 106 and para [0044] for…near-field antennas like the resonators 104, 105, 106) and a voltage rectifier (see figs.1-2 and 6-7 element 112 or 124 and para [0065] for.. rectifier 124), the method being performed by a transmission device  comprising a control system (see figs.1-2, 6-7 element 126 and para [0062-0063] for.. microcontroller 126) and a voltage converter (see fig.6 element130 and para  [0062] for…A feed-forward buck converter 130), the method comprising: deriving a direct current signal from the rectifier (see para [0062] for…a full wave rectifier 124 that converts the 
RF power 122 into direct current) to the 10control system to define an optimal input voltage of the converter for which an input impedance of the rectifier ((see figs.1-2, 6-7 element 126 and para [0062] for… A dynamic impedance matching circuit 125 is controlled by a microcontroller 126 that receives input from conventional voltage and current sensing circuits 128 and generates a pulse width modulated (PWM) control signal 127 and para [0071] for…. a method for controlling the apparent load impedance seen by the output of the rectifier 124 to optimize the RF power transfer.  In effect, the loading condition of the rectifier 124 maintains the optimal impedance match between the input of the rectifier 124 and the output of the RF amplifier 102); redirecting from the control system to the DC signal to the voltage converter (see fig.12 element 1240 and para [0062] for… A dynamic impedance matching circuit 125 is controlled by a microcontroller 126 that receives input from conventional voltage and current sensing circuits 128 and generates a pulse width modulated (PWM) control signal 127. Note that the controller (126) operable to receive data from the sensor (128 which detects the DC signal), and to use the received data to actively control the converter 130. Therefore Smith inherently teach the redirected step); and simultaneously providing the converter with an input voltage setpoint 15corresponding to the optimal input voltage to permit maximum power to be transmitted to the converter (see para [0064] for… the control algorithm adjusts the PWM signal 127 
that drives the feed-forward buck converter 130.  This maximizes rectified 
power and thus maximizes the amount of power delivered to the load 132.  For nearly any input power level and load current, an operating point can be found that maximizes power transfer, which resulted in a plateau of near constant transfer efficiency.  The conclusion is that rectifiers that use MPPT (Maximum Power Point Tracking techniques) can effectively mitigate load variation); converting a signal voltage by the voltage converter (see figs.1-2 and 6-7 combined elements 125 and 130), an output voltage of the converter being predefined depending on the electrical element and 20transmitting the DC signal converted by the converter to the electrical element (see fig.6 element 108 and para [0026] for… providing electrical energy to the VAD 108 and para [0070] for… microcontroller 126 measures the output voltage and current ratio being delivered to the VAD 108).  
input impedance of the converter corresponds to an output impedance of the rectifier.
            Van Novak teach the control system (see figs.9 and 10 element 346 or 348 or 360) to define an optimal input voltage (see para [0077] for… for maintaining an optimal power point impedance) of the converter for which an input impedance of the converter corresponds to an output impedance of the rectifier (see para [0077] for… The processor 360 can determine which pulse width for the PWM signal 362 produces the maximum power (i.e., current times voltage), which is an indication of the best DC input impedance.  Not that the DC input is the connection between the output rectifier (330) and the input of the converter (350)).
          In view of the above, having the system of Smith and given the well-established teaching of Van Novak, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Van Novak into Smith so the processor could estimate power-out on the DC output signal  based on the pre-determined power-in estimate and an estimation of efficiency at the current operation point for the DC-to-DC converter 350 in order to achieve an optimal DC impedance for the DC input signal 340, as taught by Van Novak (see para [0099]).


           As per claim 4, Smith and Van Novak in combination would teach, wherein the optimal voltage is stored in a first condenser after having been defined (see Van Novak fig.9A element C3 capacitor. …..Note that a condenser is well known in the art to be equivalent to a capacitor) so the processor could estimate power-out on the DC output signal  based on the pre-determined power-in estimate and an estimation of efficiency at the current operation point for the DC-to-DC converter 350 in order to achieve an optimal DC impedance for the DC input signal 340, as taught by Van Novak (see para [0099]).
5           As per claim 5, Smith and Van Novak in combination would teach, wherein the deriving is performed step for a first period and the redirecting and the simultaneously providing the converting and the transmitting for a second period (see Van Novak para [0092] for…. The processor 360 can periodically sample all of the inputs (e.g., about once every second, or other suitable period) to determine power output at that time) so the processor could estimate power-out on the DC output signal  based on the pre-determined power-in estimate and an estimation of efficiency at the current operation point for the DC-to-DC converter 350 in order to achieve an optimal DC impedance for the DC input signal 340, as taught by Van Novak (see para [0099]).
           As per claim 16, Smith and Van Novak in combination would teach an electronic assembly comprising an electrical element and a radio frequency receiver, the RF receiver being provided with a receiving antenna  and a voltage rectifier  of the signal received by the antenna, wherein the assembly comprises a transmission device (20) (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 20130310630 A1 in view of Van Novak et al US 20100277003 A1 and in further view of Nerone US 20070152601 A1.
         As per claim 2, Smith and Van Novak in combination teach all the features of the claimed invention except, wherein the optimal voltage is obtained by 
          Nerone teaches (see figs. 1 and 2 element 50 and para [0029] for…..the ripple detection circuit 50 includes a resistor 400 connected in series with a capacitor 402.  A resistor 404 is connected in parallel with the resistor 400 and capacitor 402 capacitor 402 and set point amplifier 100 to measure the AC component in the input DC voltage V.sub.b and modulate the buck converter controller 64 via the control voltage signal V.sub.x at the buck converter controller pin 112). Furthermore, in view of the above, implementing such teaching into Smith and Van Novak to obtain optimal voltage by connecting the signal from the rectifier to a reference resistance, the voltage at the terminals of which defines the optimal voltage, would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of claimed invention, so that the correct level and phase of the modulation to reject the AC component of the DC voltage would be provided to the buck converter controller 64, as taught by Nerone (see para [0029]).
         As per claim 6, Smith and Van Novak in combination teach all the features of the claimed invention except, further comprising a step of comparing the input voltage of the converter  to the voltage 10setpoint defined by the system  for controlling and modifying a variable resistance of the converter to modify the input voltage of the converter according to the setpoint voltage.  
an error amplifier 90 receives the output voltage signal V.sub.o at an error amplifier input terminal 92 via a resistor divider 94 which includes serially connected resistors 96, 97 and determines a difference between the output voltage signal V.sub.o and the set point voltage signal SP).  Furthermore, in view of the above, implementing such teaching into Smith and Van Novak combination to perform the step of comparing the input voltage of the converter to the voltage 10setpoint defined by the system  for controlling and modifying a variable resistance of the converter to modify the input voltage of the converter according to the setpoint voltage, would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of claimed invention, as to achieve stability of the voltage control loop and ensure high power factor, as taught by Nerone (see para [0015]).
         As per claim 8, Smith and Van Novak in combination teach all the features of the claimed invention except, wherein the control system comprises a reference resistance arranged between the phase input  of the converter  and the neutral branch, the setpoint voltage being defined at the terminals of the reference voltage. 
          Nerone teaches (see figs. 1 and 2 element 50 and para [0029] for…..the ripple detection circuit 50 includes a resistor 400 connected in series with a capacitor 402.  A resistor 404 is connected in parallel with the resistor 400 and capacitor 402 capacitor 402 and set point amplifier 100 to measure the AC component in the input DC voltage V.sub.b and modulate the buck converter controller 64 via the control voltage signal V.sub.x at the buck converter controller pin 112). Furthermore, in view of the above, implementing such teaching into Smith and Van Novak combination  wherein the control system comprises a reference resistance arranged between the phase input of the converter and the neutral branch, the setpoint voltage being defined at the terminals of the reference voltage, would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of claimed invention, so that the correct level and phase of the modulation to reject the AC component of the DC voltage would be provided to the buck converter controller 64, as taught by Nerone (see para [0029]).  
         As per claim 9, Smith and Van Novak in combination teach all the features of the claimed invention except, wherein the control system comprises a first condenser connected in parallel and downstream of the reference resistance (41) to store the reference voltage. 
          Nerone teaches (see figs. 1 and 2 element 50 and para [0029] for…..the ripple detection circuit 50 includes a resistor 400 connected in series with a capacitor 402.  A resistor 404  is connected in parallel with the resistor 400 and capacitor 402 capacitor 402 (which is equivalent to the claimed condenser)  and set point amplifier 100 to measure the AC component in the input DC voltage V.sub.b and modulate the buck converter controller 64 via the control voltage signal V.sub.x at the buck converter controller pin 112). so that the correct level and phase of the modulation to reject the AC component of the DC voltage would be provided to the buck converter controller 64, as taught by Nerone (see para [0029]).  
            As per claim 10, Smith and Van Novak in combination teach all the features of the claimed invention except, wherein the control system (40) comprises a first switch between the first condenser and the reference resistance. 
          Nerone teaches (see figs. 1 and 2 element 66 and para [0029] for….. The buck controller 64 turns ON and OFF a controllably conductive first or buck switch 66. Furthermore, in view of the above, implementing such teaching into Smith and Van Novak combination wherein the control system comprises a first switch between the first condenser and the reference resistance, would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of claimed invention, so the PWM voltage signal V.sub.PWM would determine the peak 
current through the buck switch 66, as taught by Nerone (see para [0017]).  

          Nerone teaches (see figs. 1 and 2 element 302 (which is well in the art known to be equivalent a switch) s and para [0027] for…..turns the transistor 302 ON). Furthermore, in view of the above, implementing such teaching into Smith and Van Novak  combination  wherein the control system comprises a second switch between the reference resistance and the neutral branch, would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of claimed invention, as to blank the voltage set point to the buck converter 20 before the voltage substantially rises, as taught by Nerone (see para [0027]). 
           As per claim 14, Smith and Van Novak in combination teach all the features of the claimed invention except wherein the converter comprises an operational amplifier connected at the input, on the one hand to the input of the voltage converter, and on the other hand to the control system to compare the input voltage of the converter with the voltage setpoint defined by the control system.  
         Nerone teaches (see fig.2 element 90 and para [0013] for…an error amplifier 90 receives the output voltage signal V.sub.o at an error amplifier input terminal 92 via a resistor divider 94 which includes serially connected resistors 96, 97 and determines a difference between the output voltage signal V.sub.o and the set point voltage signal SP).  Furthermore, in view of the above, implementing such teaching into Smith and Van Novak combination to wherein the converter  comprises an operational amplifier  connected at the input, on the one hand to the input of the voltage converter, and on the other hand to the control system (40) to compare the input voltage of the converter  with the voltage setpoint defined by the control system , would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of claimed invention, as to achieve stability of the voltage control loop and ensure high power factor, as taught by Nerone (see para [0015]).
         As per claim 15, Smith, Van Novak and Nerone in combination would teach20 25wherein the converter comprises a variable resistance connected in series to the output of the operational amplifier  (see Nerone fig.2 element 90 and para [0013] for…an error amplifier 90 receives the output voltage signal V.sub.o at an error amplifier input terminal 92 via a resistor divider 94 which includes serially connected resistors 96, 97 and determines a difference between the output voltage signal V.sub.o and the set point voltage signal SP), as to achieve stability of the voltage control loop and ensure high power factor, as taught by Nerone (see para [0015]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Smith et al US 20130310630 A1 in view of Van Novak et al US 20100277003 A1 and in further view of Nerone US 20070152601 A1 and 
Tamida et al US 20160377670 A1.
10           As per claim 12, Smith, Van Novak and Nerone in combination teach all the features of the claimed invention except wherein the control system comprises a second condenser in parallel and 15upstream of the reference resistance, as well as a third switch between the second condenser and the neutral branch. 
            Tamida et al teaches the control system (see fig.22 or 27) comprises a second condenser (see fig.22 element 31b)  in parallel and upstream of the reference resistance (see fig.22 element 32b resistor), as well as a third switch (see fig.22 and element 32e) between the second condenser (31b) and the neutral branch (see fig.22 element 32).
        In view of the above, having the system combination Smith, Van Novak and Nerone and given the well-established teaching of Tamida, it would have been obvious to one skilled in the art, at the time of filing or before the effective filing date of claimed invention to implement the teaching of Tamida into the combination of Smith, Van Novak and Nerone combination so that by performing 
             As per claim 13, Smith, Van Novak, Nerone and Tamida in combination would teach, wherein the control system comprises means for controlling the switches so that by performing the measurement of a time constant twice using the two capacitors, it would be made possible to cancel stray capacitance and accurately calculate a value of insulation resistance, as taught by Tamida (see para [0152]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633